Dykman, J.
This is an appeal from an order of the special term of this court, denying the motion of the relator for the issuance of a peremptory writ of mandamus requiring the respondents to meet and pay the relator the sum of $250, claimed by him to be due him for a quarter’s salary as keeper of the county poor-house in Richmond county. The relator was appointed by the respondents as keeper of the poor-house in January, 1890, for one year; but in June, 1890, the legislature passed a law authorizing and requiring the board of supervisors of the county to elect an officer to be known as the “County Superintendent of the Poor,” who was to be keeper of the poorhouse by virtue of his office. Chapter 539, Laws 1890. On the 9th day of October, 1890, the board of supervisors of the county of Richmond, in obedience to the law of 1890, elected Benjamin J. Bodine county superintendent of the poor, and he entered upon the performance of his duties. There is some discrepancy in the dates, for the relator states in his affidavit that Bodine turned him out on the 21st day of July, 1890, while the record shows that he was appointed on the 9th day of October, 1890. The difference is not, however, very important, for the appointment of Bodine terminated the employment of the relator, and he cannot compel the respondents to pay him his. salary. Even though the relator was legally appointed for a year, yet lie could be discharged or removed at any time. Chapter 498, Laws 1847, as amended by chapter 298, Laws 1862. So his term of office could be abridged by the legislature, as it probably was by the law of 1890. In no view, therefore, was the relator entitled to the writ, and the order should be affirmed, with $10 costs and disbursements. All concur.